On behalf of the
Government and people of Nigeria, and in my capacity
as the current Chairman of the African Union (AU), I
would like to extend my sincere congratulations to you,
Mr. President, on your election as President of the
fifty-ninth session of the General Assembly. I assure
you of the support and cooperation of Africa, of which
10

you are an illustrious son. I would also like to express
appreciation to your predecessor, His Excellency The
Right Honourable Julian R. Hunte, Minister for
External Affairs of Saint Lucia, for the dedication and
skill with which he presided over the affairs of the
fifty-eighth session. I commend Secretary-General
Kofi Annan for his effective leadership and for his
efforts to maintain the status of the United Nations in
the face of enormous global challenges.
Nigeria remains unshakeable in its commitment
to and support for the strengthening of the United Nations
and the protection of its cherished ideals, in particular the
maintenance of international peace and security and
cooperation among States to resolve international
economic, social, cultural and humanitarian problems.
The problem posed by the unremitting conflicts in
various regions of the world and the increasingly
difficult task of finding solutions to them continue to
pose serious challenges to the world body.
Nigeria and the African Union (AU) commend
the United Nations for its determined engagement in
crisis resolution and peacekeeping, particularly in
Africa. We have noted with appreciation the changes in
the concept of peacekeeping. Nevertheless, we believe
that some improvements are still necessary to enable
United Nations peace operations to address the social
and economic challenges that inevitably confront
countries emerging from conflict. Those socio-
economic issues invariably form an important part of
the original causes of the conflict.
We also appeal for continued enhancement of the
capacity of regional organizations to undertake initiatives
on crisis resolution in their respective regions. For its
part, the African Union has worked to improve its
Mechanism for Conflict Resolution, and in May this
year established a Peace and Security Council.
The first challenge the AU Peace and Security
Council has faced has been the situation in the Darfur
region of western Sudan, which aroused world attention
because of the reported carnage there. On behalf of the
AU, I want to thank the international community for
the humanitarian intervention being undertaken. As is
well known, the AU has deployed troops to the region
to monitor a ceasefire between the Government of the
Sudan and the opposing movements — the Sudan
Liberation Movement/Army and the Justice and
Equality Movement. Moreover, the first substantive
peace talks took place under the auspices of the AU in
the Nigerian capital of Abuja from 23 August to
18 September 2004. At that meeting, the Sudanese
parties reached agreement on the first of the four points
on the agenda, namely, humanitarian issues. They also
made progress on the second point, security issues,
before adjourning for consultations. A follow-up
meeting is expected to be convened in Abuja around
21 October 2004 on the other issues: political and
economic and social issues. I am closely following the
developments, in consultation with the Chairperson of
the Commission of the African Union and others, and I
now call upon the international community to continue
to lend us its support in resolving the Darfur conflict
and its consequences.
It is cheering to note the progress being made in
Somalia, particularly in constituting the Parliament.
The efforts of the regional countries, which are
demonstrating unprecedented collaboration in helping
the Somalis to move the process forward, should be
applauded. The Somalis themselves must continue to
demonstrate their commitment to repair past errors and
to make their country a respectable member of the AU
and the United Nations.
The Great Lakes region remains a flash point of
violence, as exemplified by the recent massacre of
more than 150 persons in a refugee camp in Burundi.
On 25 June 2004, President Kabila of the Democratic
Republic of the Congo and President Kagame of
Rwanda met in Abuja at my invitation and agreed to
activate the Joint Verification Mechanism. Thereafter,
with the participation of the Secretary-General, a
meeting of all stakeholders was held during the third
African Union Summit, held in Addis Ababa, Ethiopia,
from 6 to 8 July 2004, in order to accelerate the
activation of the Joint Verification Mechanism. I am
hopeful that this renewed process will facilitate a better
understanding of how to stem the spate of massacres
and engender a peaceful resolution of the protracted
crisis in the Great Lakes region.
With regard to the West African subregion, the
African Union and the Economic Community of West
African States (ECOWAS) are continuing their efforts,
with the constant support of the United Nations, to
ensure steady progress in the peace processes in Côte
d’Ivoire and Liberia. To that end, and in order to
address the standstill in the implementation of the
Linas-Marcoussis Agreement on Côte d’Ivoire, an
extraordinary summit was held under ECOWAS
auspices in Accra, Ghana, on 29 July 2004. The
11

meeting benefited from the presence of Secretary-
General Kofi Annan and some non-ECOWAS African
heads of State. If the agreements reached at that
summit are faithfully implemented, an end to the
conflict should be in sight.
In the margins of the Accra summit, we also
addressed problems that were retarding the
implementation of the Liberian Comprehensive Peace
Agreement. In discussions with all the Liberian
leaders, we agreed decisions on the main issues, and
we have since witnessed encouraging signs that those
decisions are being implemented.
Here, I should like to remark once again that the
delay in providing the resources promised by countries
during the Liberian pledging conference held at United
Nations Headquarters in February 2004 constitutes an
avoidable hindrance to the advancement of peace in
Liberia. I therefore call on all our well-meaning
partners who were kind enough to make pledges to
kindly redeem them.
While the United Nations is justifiably seized of
the issue of weapons of mass destruction — such as
nuclear, chemical and biological weapons — the question
of small arms and light weapons can no longer be
ignored. While the threat of weapons of mass
destruction is awesome, small arms and light weapons
are killing people every day at a rate that,
cumulatively, amounts to monumental destruction.
Nigeria and the African Union welcome the
commencement of negotiations on a legally binding
international instrument to enable States to identify and
trace illicit small arms and light weapons globally. Of
particular interest to Africa is the enormous potential
that such a legally binding instrument can have on
peace and security in our region. We should therefore
not relent in our efforts.
Let me take this opportunity to soundly condemn
the totally unacceptable role of mercenaries and their
sponsors in Africa. The recent attempted invasion of
Equatorial Guinea and other such attempts go against
every imaginable rational effort at promoting stability
and democracy on the continent. We call on the United
Nations to join the African Union in sending the right
signals of condemnation to those mercenaries and their
sponsors.
Our quest for global peace and security will
prove unsuccessful unless we intensify international
cooperation for development and the reduction of
poverty. Just four years ago, we adopted the
Millennium Development Goals, which pointedly fixed
the target of reducing by half the number of those
living in poverty by 2015. Yet by now, the alarm is
being raised that, if present trends continue, that target
may not be met, particularly in Africa, which aside
from the challenges of development, is also being
ravaged by pandemic diseases.
Speaking on behalf of the African Union as its
current Chairperson, I should like to assure the General
Assembly that we Africans are determined to exert all
our efforts to overcome those obstacles to development
that are within our control. To that end, we are
pursuing, with the personal commitment and
involvement of our heads of State and Government
themselves, the implementation of the priorities set out
in our flagship programme, the New Partnership for
Africa’s Development (NEPAD).
In that context, we appreciate the conclusion in
the Secretary-General’s second consolidated report on
progress in implementation and international support
for NEPAD that
“African countries have demonstrated their
commitment to advancing the implementation of
NEPAD by earmarking financial allocations to
selected sectoral priorities.” (A/59/206, para. 67)
The report also concludes that
“The development partners of Africa can
give further practical expression to their support
for the efforts of African countries by taking
action in three important areas: first, by creating
an enabling international environment that is
supportive of growth and development in Africa;
second, by bringing much needed coherence to
trade, aid and debt policies, so that African
countries are the net beneficiaries of international
actions in those areas; and third, by undertaking
concrete measures to accelerate the
implementation of NEPAD by making significant
financial outlays to fund the key sectoral
priorities of NEPAD.” (ibid., para. 68)
I believe that the message to our development
partners is very clear. To demonstrate our commitment
to the principles of good governance, transparency and
the rule of law, 23 African countries have already
subscribed to the African Peer Review Mechanism. It
should be recalled that the Mechanism represents
12

Africa’s voluntary commitment to a set of performance
codes and standards to foster best practices and share
lessons in the management of national affairs. The
promotion of agriculture is being vigorously pursued
both for its export potential and for poverty alleviation.
Encouraging growth rates in agricultural production
are already being recorded in several African countries.
Simultaneously, we are intensifying our efforts in the
promotion of agro-based industries.
To further our efforts at self-help, the heads of
State and Government of the African Union held the
Extraordinary Summit on Employment and Poverty
Alleviation in Ouagadougou, Burkina Faso, from 5 to
9 September 2004. We adopted a far-reaching
declaration and programme of action. We also adopted
mechanisms for implementation and monitoring at the
national, regional and continental levels.
What may act as an obstacle to implementation in
this most important area for lifting the African
population out of poverty and misery is the inevitable
issue of having adequate resources for meeting our
otherwise realistic goals. On behalf of the African
Union, I appeal to our partners to act once again in the
interest of our shared, common global interdependence
and common humanity.
Africa requires a genuine partnership anchored on
the principle of mutual benefits to ensure the
attainment of sustainable development. One area of
partnership concerns Africa’s external debts. The
negative impact of debt on the economic situation of
African countries, particularly the least developed
countries, can no longer be denied. We remain
convinced that comprehensively resolving the lingering
debt crisis through innovative action would brighten
the prospects of development in Africa.
Africa welcomes the consensus that emerged
from the recent meeting of the United Nations
Conference on Trade and Development in São Paulo,
Brazil. That consensus reflects a shared conviction that
the Organization can continue to coordinate our views
on trade and development matters. This cannot be
otherwise if the Millennium Development Goals are to
be achieved and the benefits of expanding trade are to
be enjoyed by all peoples and societies.
By launching a new initiative to commence a new
round of multilateral trade negotiations, developing
countries have issued a challenge to our development
partners to exploit global opportunities for growth and
development. We hope they will respond.
Africa remains committed to the fight against the
HIV/AIDS pandemic, malaria, tuberculosis and related
diseases. Since the last series of high-level plenary
meetings on implementation of the Declaration of
Commitment on HIV/AIDS, we have taken bold steps
to deal with the pandemic. Towards that end, we in
Nigeria have established a national scientific institute
for research on HIV/AIDS and intensified public
awareness programmes. In that connection, we
welcome the outcome of the recent International
Conference on HIV/AIDS in Bangkok, Thailand. We
thank the United Nations agencies and all stakeholders
for their collective efforts to stem the spread of the
disease worldwide.
With regard to other deadly preventable diseases,
such as malaria, tuberculosis, polio and whooping
cough, my Government has stepped up its efforts. In a
few days, on 2 October 2004, my Government will
once again embark on a polio immunization
programme, in coordination with six African States —
Chad, the Sudan, Cameroon, Niger, Burkina Faso and
Côte d’Ivoire — to ensure maximum effectiveness.
These are countries where polio has been reported
fairly recently. Significantly and symbolically, the
programme’s launch, with all my brothers and
colleagues present, will take place in Kano.
Last year, the Secretary-General launched a
United Nations reform initiative that we all warmly
commended. In pursuit of that initiative, the Secretary-
General appointed last year a high-level Panel of Eminent
Personalities to examine ways of strengthening the
United Nations through institutional reforms and
processes. We are looking forward to the report of the
Panel. Nigeria — and indeed the rest of Africa — holds
the view that the Security Council should be expanded in
its permanent and non-permanent categories to make it
more representative, more effective and more
acceptable. We hope that those regions of the world
that are not currently represented in the permanent
membership category will be given membership.
Africa, whose issues occupy a substantial part of the
Security Council’s time, ought to be accorded priority
consideration for permanent membership, and Nigeria,
I strongly believe, is a well-qualified candidate.